FILED: QUEENS COUNTY CLERK 02/14/2018 01:28 PM                                                                                                                                            INDEX NO. 710813/2016
       CaseNO.
NYSCEF DOC. 1:21-cv-00804-ENV-RLM
                223               Document 1-23 Filed 02/12/21 PageRECEIVED
                                                                    1 of 6 PageID #: 134
                                                                             NYSCEF:  02/14/2018
                                                                                                                                                                                      INDEX            NO.   710813/2016
   FILED:      QUEENS                      COUNTY                   CLERK                 07/26/2017                            11:47                  PM
   NYSCEF   DOC.     NO.        178                                                                                                                                      RECEIVED            NYSCEF:          07/26/2017




                   SUPREME                       COURT              OF THE            STATE              OF     NEW YORK
                   COUNTY                   OF QUEENS
                   ---------------------------------------------------------------------X                                                 X

                   MLF3          ATLANTIC                    LLC,
                                                                                                                                                               Index         N9 710813-2016

                            Plaintiff,


                                                                    - - against             - -

                                                                                                                                                               ~QQSES
                                                                                                                                                               --P-Roposee-ANSWER
                                                                                                                                                                               ANSWER

                   ATLANTIC                       111ST             LLC,           JARNAIL                 SINGH,              111ST

                   MANAGEMENT                           CORPORATION,                                      THE           CITY           OF
                   NEW YORK                        ENVIRONMENTAL                                  CONTROL                   BOARD,
                   NEW YORK                              CITY        DEPARTMENT                             OF        FINANCE,
                   NEW YORK                         STATE             DEPARTMENT                           OF        TAXATION
                   AND          FINANCE,                   CRIMINAL                 COURT                OF THE          CITY          OF
                   NEW                YORK,                PAY-O-MATIC                            CHECK                 CASHING

                   CORPORATION,                                   EDUL              N.       AHMAD,                   HARBANS
                                                                                    #1"
                   SINGH,                  and          "JOHN         DOE                    through             "JOHN               DOE

                   #12",             the         last       twelve           names                being        fictitious            and

                   unknown                  to     plaintiff,        the      persons               or parties              intended

                                 the        tenants,            occupants,                persons          or corporations,
                   being
                   if any,                              or claiming           an     interest            in or lien         upon       the
                                     having
                   premises                 described               in the       complaint,


                             Defendants.
                   ---------------------------------------------------------------------X


                      Defendants                    Jarnail          Singh,         Atlantic          111st          LLC,       111st           Management                 Corporation,

                                                    'Defendants'
                       (hereinafter                 'Defendants'),                          his     attorneys,              Biolsi        Law      Group         P.C.,       as     and     for
                                                                                     by


                      their          Answer              to the      allegations              of the        Plaintiff         set     forth        in the      Complaint             in this


                      action           respectfully                 answers           as     follows:


                                IN     ANSWER                   TO THE              ALLEGATIONS                          SET         FORTH               IN THE         COMPLAINT


                                1.     Defendant                  admits           NONE            OF the           allegations               contained          in paragraphs                    of


                      the       Complaint.


                              2.       Defendant                  denies           having          any     knowledge                 or       information            sufficient       to form           a


                       belief         as     to the         truth     of the         allegations              contained               in the           paragraphs            1, 4, 5, 6,           7, 9,


                       10,      11,        13,     15,      16,     18,    22,      23,      24,     30,      31,     32,      33,     34,       35,     36,   37,     38,    39,     40,      41,




                                                                                                                                                                                    710813-2016




                                                                                                           1 of 6
FILED: QUEENS COUNTY CLERK 02/14/2018 01:28 PM                                                                                                                                            INDEX NO. 710813/2016
       CaseNO.
NYSCEF DOC. 1:21-cv-00804-ENV-RLM
                223               Document 1-23 Filed 02/12/21 PageRECEIVED
                                                                    2 of 6 PageID #: 135
                                                                             NYSCEF:  02/14/2018
                                                                                                                                                                                         INDEX       NO.   710813/2016
   FILED:      QUEENS                COUNTY                  CLERK                07/26/2017                              11:47                   Ph$
  NYSCEF    DOC.   NO.      178                                                                                                                                          RECEIVED               NYSCEF:     07/26/2017




                   42,   43,       44,    45,      46,      47,    49,      50,     51,    52,      53,      54,        55,     and         56     of the          Complaint,              and



                   respectfully            refers           any     questions             of     law      contained                 thereto             to the       Court.


                         3.       Defendant               denies         that      Plaintiff        has         complied              with        all     of the         provisions             of


                   RPAPL           5 1304.


                         4.       Defendant               denies         that      Plaintiff        is entitled               to any          relief           requested           or

                                                                                                                              ("                               Clause"
                   demanding               in the         Complaint's                Prayer         for     Relief            ("Wherefore                      Clause").


                         5.       Defendant               denies         any       and     all     other        allegations                 and          statements               set     forth      by


                   the   Plaintiff         unless           specifically             admitted              herein.


                                                   AS       AND          FOR        A FIRST               AFFIRMATIVE                            DEFENSE


                         6.       References                in these            affirmative            defenses                to     plaintiff          refer      to     plaintiff's


                                  assignors              and/or       predecessors                     in the        event           that        there          is valid      claim        of


                                  assignment                from      previous            mortgage                 to    plaintiff.


                         7.       Defendants                entered          into      a modification                    agreement                      with      respect         to the


                   subject         mortgage               loan      on     or about            January             2014,            (hereinafter                  "January           2014


                   agreement").


                         8.       Pursuant           to the         terms         of the         January           2014             agreement,                   a down          payment


                   was        made       to     Plaintiff         and/or          Defendant               Edul          Ahmad            and/or            Bibi     Ahmad             in the


                   amount            of $172,750.


                         9.       Pursuant               to the     terms          of the        January             2014           agreement,                                     payments
                                                                                                                                                                  monthly


                   in the      amount            of $18,576.36                    were         made        to    Plaintiff            and/or             Defendant              Edul


                   Ahmad,            and/or        Bibi      Ahmad,             from      April        2014         to January                   2016.


                         10.Plaintiff             and/or           Defendant              Edul         Ahmad             and/or          Bibi       Ahmad             accepted


                   payments              from      January            2014          to April        2014.




                                                                                                                                                                                  7108 13-2016




                                                                                                    2 of 6
FILED: QUEENS COUNTY CLERK 02/14/2018 01:28 PM                                                                                                                                                 INDEX NO. 710813/2016
       CaseNO.
NYSCEF DOC. 1:21-cv-00804-ENV-RLM
               223                Document 1-23 Filed 02/12/21 PageRECEIVED
                                                                    3 of 6 PageID #: 136
                                                                             NYSCEF:  02/14/2018
                                                                                                                                                                                             INDEX       NO.   710813/2016
   FILED:      QUEENS              COUNTY                    CLERK                07/26/2017                                 11:47                      PM
   NYSCEF   DOC.   NO.      178                                                                                                                                             RECEIVED                 NYSCEF:    07/26/2017




                           11.Defendants                    attempted             to    make            February               2016              payment                pursuant            to the



                   January            2014      agreement.


                           12.Plaintiff,           and/or           Defendant               Edul        Ahmad                and/or              Bibi    Ahmad              rejected           the



                   February            2016        payment.


                           13.Defendants                    attempted             to    make            March               2016      payment                   pursuant              to the



                   January            2014      agreement.


                           14.Plaintiff            and/or           Defendant            Edul           Ahmad               and/or              Bibi     Ahmad             rejected            the



                   March          2016        payment.


                           15.Defendants                    attempted             to make               the         April      2016             payment             pursuant                to the



                   January            2014      agreement.


                           16.Plaintiff            and/or           Defendant               Edul        Ahmad                and/or             Bibi     Ahmad              rejected           the


                   April       2016        payment.


                                                             the      February           2016,            March              2016,          and         April      2016          payments,
                           17.By          rejecting


                   Defendants                were          forced        to default           on        the     subject              mortgage                   loan.


                                                      AS     AND         FOR         A SECOND                        AFFIRMATIVE                             DEFENSE


                           18.Plaintiff            and/or           plaintiff's        predecessors                         failed         to     give       proper          annual

                                                                                                        Defendants'
                   accountings                of the        funds         contained             in                                    escrow                 account.


                                                       AS      AND          FOR         A THIRD                 AFFIRMATIVE                              DEFENSE


                           19.Plaintiff            and/or           plaintiff's        predecessors                         and/or           assignors                  failed        to    provide


                   appropriate               and       required            notices          under             the     mortgage                   and/or          note        in question.


                                                      AS     AND          FOR          A FOURTH                      AFFIRMATIVE                             DEFENSE


                           20.Upon            information                and                                            and/or             its     alleged          predecessors-in-
                                                                                  belief,          Plaintiff,


                   interest,          assignors,              or others,           failed          to    accelerate                  the         debts          alleged          to    be     due.




                                                                                                                                                                                           710813-2016




                                                                                                        3 of 6
FILED: QUEENS COUNTY CLERK 02/14/2018 01:28 PM                                                                                                                                              INDEX NO. 710813/2016
        CaseNO.
NYSCEF DOC.  1:21-cv-00804-ENV-RLM
                223                Document 1-23 Filed 02/12/21 PageRECEIVED
                                                                     4 of 6 PageID #: 137
                                                                              NYSCEF:  02/14/2018
                                                                                                                                                                                          INDEX      NO.   710813/2016
   FILED:      QUEENS               COUNTY                     CLERK                   07/26/2017                                 11:47               PH
   NYSCEF   DOC.   NO.      178                                                                                                                                            RECEIVED              NYSCEF:    07/26/2017




                          21.Plaintiff              failed       to deliver               notice          of    Plaintiff's             intentions            pursuant             to the    terms


                   of the       mortgage               allegedly              giving          rise       to this           action.


                           22.Upon               information                 and       belief,         Plaintiff           has       never         communicated                    in writing


                   with      Defendants.


                           23.Upon               information                 and       belief,         Plaintiff           has       never         communicated                    with


                   Defendants.


                           24.Plaintiff             has      not        delivered             any         notices,            including             the      requisite         90-Day


                   Notice          as     a condition                precedent.


                           25.Plaintiff             has      not        delivered                predicate             notices           required             by    law.



                           26.Resultantly,                   plaintiff's               alleged           demands                  are    not       ripe,     mature,          or otherwise



                   properly             before        this      Court.


                           27.Accordingly,                     an       action          sounding               in foreclosure                    cannot            be    advanced           and


                   must        be       dismissed.


                                                          AS      AND            FOR          A FIFTH              AFFIRMATIVE                             DEFENSE


                           28.As          evidenced               by       the      language               of the           mortgage               documents,                Defendants


                   were        compelled                by     the      mortgagee                   to     obtain           mortgage               insurance.


                           29.The             purpose           of this            insurance              was         to    protect          the     mortgagee                against        non-



                   payment              of,      or default            on,       the     Loan.


                           30.Assuming,                   arguendo,                    that      the      Answering                  Defendants                owes          any     financial


                   debt      to any           mortgagee,                   Defendants                    believe           that      Plaintiff         has      collateral          resources


                   to     secure          repayment                as      required              by      Plaintiff.


                           31.To          this     end,        Plaintiff           is estopped                 from          seeking             payment            from      Defendants.




                                                                                                                                                                                    710813-2016




                                                                                                           4 of 6
FILED: QUEENS COUNTY CLERK 02/14/2018 01:28 PM                                                                                                                                                      INDEX NO. 710813/2016
       CaseNO.
NYSCEF DOC. 1:21-cv-00804-ENV-RLM
               223                Document 1-23 Filed 02/12/21 PageRECEIVED
                                                                    5 of 6 PageID #: 138
                                                                             NYSCEF:  02/14/2018
                                                                                                                                                                                                INDEX        NO.    710813/2016
   FILED:      QUEENS               COUNTY                    CLERK                   07/26/2017                                  11:47                 P$
   NYSCEF   DOC.   NO.       178                                                                                                                                                RECEIVED                  NYSCEF:    07/26/2017




                          32.The           true      mortgagee,                     whomever                    it may       be,        has,      or     can        be    made           whole,


                                        the       allegations                are      true,        by        operation             of the        mortgage                 insurance
                   assuming


                   coverage             that      the      mortgagee                  unilaterally                   dictated           that     the         mortgagor                 pay     for.



                          33.Therefore,                   this      action           must          be     dismissed.


                                                     AS     AND             FOR        A SIXTH                  AFFIRMATIVE                            DEFENSE


                          34.Upon              information                  and       belief,           Defendant                 did     not     borrow             money             from         the


                   Plaintiff       as      alleged          in the           complaint.


                          35.Defendant                    is unaware                  of any            proper           assignment                    (or     other          lawful         transfer)


                   of any       note        obligating              the       repayment                   of anything                   to the       Plaintiff.


                          36.Upon              information                   and      belief,           notwithstanding                        any      assignment                     of a



                   mortgage,               proper          or otherwise,                    Plaintiff            was        not     properly             assigned               the      note         nor


                   did    it take       delivery,            physical,               actual,            or otherwise,                    of the         note        purportedly                 giving


                   rise      to this       action         from         the     original            lender.


                          37.Furthermore,                        upon          information                     and     belief,          the     subject             mortgage                 note     was


                   not    duly-indorsed                    prior       to     the     commencement                               of this        action.


                          38.Upon              information                   and      belief,           this     action           has      been          commenced                      by     an


                   entity,      natural           or otherwise,                     that        is without             due        authority            from         holder-in-due


                   course          or original             lender            or conservator                      or     receiver.


                          39.Furthermore,                        upon          information                     and     belief,          the     original            lender         was         not


                   merged           into       the      Plaintiff           and,      as        such,          the     Plaintiff          did     not        gain        an     interest            in the


                   mortgage             instruments                  by       a merger.


                          40.Therefore,                    Plaintiff          has          no     standing             to    maintain             this        action.


                          41.Accordingly,                     the       action             must         be      dismissed.




                                                                                                                                                                                         710813-2016




                                                                                                             5 of 6
FILED: QUEENS COUNTY CLERK 02/14/2018 01:28 PM                                                                                                                                                  INDEX NO. 710813/2016
        CaseNO.
NYSCEF DOC.  1:21-cv-00804-ENV-RLM
                223                Document 1-23 Filed 02/12/21 PageRECEIVED
                                                                     6 of 6 PageID #: 139
                                                                              NYSCEF:  02/14/2018
                                                                                         07/26/2017                                                                                            INDEX     NO.   710813/2016
   FILED:      QUEENS                      COUNTY                 CLERK                                                         11:47                    PM
   NYSCEF   DOC.    NO.           178                                                                                                                                        RECEIVED              NYSCEF:      07/26/2017




                    )//rrY        refor.            Defendants                    respectfully               requests           that          this     Court        grant       the      following

                   relief:


                             1.      Dismissing                 the      Claims          of the         Plaintiff         and         all     causes           of action             against      the


                                     Defendant               in the           above-entitled                   action;        and,


                             2.      Dismissing                 the      Complaint                in its      entirety;

                                                                                                                          attorneys'
                             3.      Granting             the     Defendant                  an      award          of                               fees,     costs,        and


                                     disbursements;


                             4.      Granting             the     Defendants                   such          other,       further,            and       different           relief      as     to this


                                     Court         deems              just,       equitable,           and       proper.



                    Dated:                          New          York,          New      York

                                                    July        26,      2017


                    Biolsi          Law       Group,            P.C.




                    By:      Aveet           Basnyat,             Esq.
                    Attorneys               for     Defendants                    Atlantic           111st       LLC,        Jarnail            Singh,          111st        Management
                    Corporation
                     111          Broadway,               Suite         606
                    New           York,       NY 10006
                     (212)         706-1385
                    Fax:           (718)       504-6427                  (for      Court's         use       only-not           for         service)
                    abasnyat@sabiolsi.com


                              To:


                                     Jerold         C.     Feurstein,                Esq.
                                     Kris     8     Feurstein                 LLP
                                     Attorneys             for        Plaintiff
                                     360      Lexington                 Avenue,              Suite       1200
                                     New          York,         NY 10017
                                     212-661-2900




                                                                                                                                                                                        f 10813-2016




                                                                                                             6 of 6
